Citation Nr: 0426311	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for right shoulder 
arthritis.

4.  Entitlement to an initial compensable rating for 
residuals of a right scapula fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to June 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for residuals of head trauma, residuals of low back injury, 
and right shoulder arthritis.  The rating decision granted 
service connection for residuals of a right scapula fracture 
and assigned a noncompensable rating effective on January 16, 
2001.

This appeal was remanded by the Board in January 2004 for 
additional development.

The issue of entitlement to an initial compensable rating for 
residuals of a right scapula fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has no residuals of a head trauma related to 
active service.

3.  The veteran has no residuals of a low back injury related 
to active service. 

4.  Right shoulder arthritis was not present in service, and 
it is not related to a service or a service-connected disease 
or disability.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not present in service or 
for many years later, and it is not causally related to 
disease or injury in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.304 (2003).

2.  Residuals of a low back injury were not present in 
service or for many years later, and they are not causally 
related to disease or injury in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.304.

3.  The veteran's right shoulder arthritis was not present in 
service, is not the result of a disease or injury in service, 
and it is not related to a service connected disease or 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a February 2004 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notice in this case was provided after the initial decision.  
However, the Pelegrini remedy for delayed notice was a remand 
for the RO to provide the necessary notice.  Pelegrini v. 
Principi, at 122.  This remedy was essentially provided by 
the RO when it ultimately provided the required notice.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Id., at 120-1.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide them with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

The veteran's service medical records were destroyed and 
damaged in the fire at the National Personnel Records Center 
in 1973.  The records that survived have been obtained by VA.

VA has obtained all treatment records that have been 
adequately identified.  The veteran reported treatment, 
including surgery, following a post-service injury while 
working on a railroad.  The veteran has been invited on 
several occasions to provide information as to all relevant 
treatment, but has not provided information as to the 
treatment following the reported railroad injury.  VA is only 
obligated to obtain relevant records that are adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded VA examinations with regard to his 
back and shoulder claims in December 2001 and March 2004.  

The veteran was not afforded an examination for residuals of 
head injury.  The veteran has not reported, and the record 
does not disclose any current signs or symptoms of head 
injury.  In recent years there were reports of headaches, but 
there is no competent evidence attributing these to an in-
service head injury, and the veteran has not reported a 
continuity of symptomatology.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski , 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  

Analysis

The record reflects that the veteran was involved in an 
automobile accident on April 11, 1948.  He was in the 
passenger's side of a vehicle that was sideswiped.  As a 
result of the impact, the veteran was thrown from the car and 
landed on his shoulder and head, knocking him unconscious.

The veteran was hospitalized for the injuries he sustained in 
the accident.  X-ray examinations disclosed a comminuted 
fracture of the right scapula and no fracture of the skull.  
Lacerations to the head were noted during hospitalization.  
By the third day of hospitalization, the veteran showed no 
symptoms of a serious head injury.  His only complaint was 
discomfort of his shoulder.  In an X-ray report dated on 
April 26, 1948, the veteran's right shoulder showed 
indications that might have been early healing processes.  

I.  Entitlement to service connection for residuals of head 
trauma

Private treatment records show that in May 1988, the veteran 
was reported to have a pain in the neck causing headaches.  
These symptoms had been present for three weeks.

On VA outpatient treatment in December 1997, the veteran 
reported being injured on a railroad and having headaches.  
He reported that he had been experiencing headaches for 
"some time."  He did not report his in-service head trauma.

On VA examination in December 2001, it was noted that the 
primary injury from the in-service auto accident had been 
injury to the head.  No current residual disability was 
reported.   The March 2004 examination contained no pertinent 
findings.

The evidence is clear that the veteran was injured in an in-
service automobile accident.  However, the veteran has not 
asserted that he has any specific residuals of the in-service 
head trauma, and the record discloses no findings of any 
residuals of the in-service head injury.  The complaint's of 
headaches documented long after service, have not been 
attributed to in-service injury.

In the absence of competent evidence of current residuals of 
head injury, or of a nexus between any current disability and 
the in-service head injury, the Board concludes that 
preponderance of the evidence is against the claim for 
service connection for residuals of a head trauma.  Service 
connection must therefore be denied.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

II.  Entitlement for residuals of a low back injury

The veteran's current statements are to the effect that he 
injured his back in the 1948 automobile accident.  The 
service medical records do not show the presence of a back 
injury as a result of the accident.  

The veteran was afforded a VA examination in December 2001.  
The examiner noted that the claims folder had been reviewed.  
The veteran stated that the only back injury he could recall 
was the motor vehicle accident during service.  The 
examiner's impression was degenerative disc disease at L5 and 
S1, narrowing of the L5-S1 interspace, and moderate 
degenerative osteoarthritis of the facet joints of L4 through 
L5-S1.  The diagnosis was degenerative disc disease of lumbar 
spine related to motor vehicle accident while in service.

In the April 2002 rating decision, the RO disregarded the 
examiner's opinion because records that did not belong to the 
veteran were included among the veteran's medical records.

The veteran was afforded a new VA examination in March 2004.  
The examiner noted a review of the claims file.  He noted 
that there was no mention of a back injury on the 1948 
hospital discharge sheet.  The current diagnostics revealed 
significant degenerative arthritis at the L4-5 level with 
anterior subluxation of the L4 vertebral body on the L5 
vertebral body 2 to 3 millimeters giving him an anterior 
olisthesis.  The veteran also had significant narrowing of 
the T12-L1, L1, L1-L2, and L2-L3 disc spaces.  The diagnosis 
was degenerative arthritis of the lumbar spine.

The examiner commented that the veteran had seen a 
chiropractor while in Maryland, according to his medical 
records, but there was no evidence in his Fort Meade records 
that he was treated for a back injury.  He stated that the 
veteran probably had some back pain after the car wreck, but 
most of his back disability and certainly the X-ray changes 
that were currently visible were due to an aging process 
exacerbated by his rather heavy work as a brakeman for the 
railroad.  

The examiner further stated that it was not likely that the 
veteran would have been able to work for the railroad if he 
had significant back trouble since he was a 
brakeman/conductor, which involved very heavy labor-type 
work.  Therefore, the examiner concluded, that the veteran's 
current back disability was due to the aging processes 
exacerbated by the veteran's job, and not the motor vehicle 
accident.

Although the veteran has expressed the opinion that his back 
disability is a result of his in-service accident, as a lay 
person, he is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).

The only competent opinion as to the relationship between 
current back disability and service, is against the claim.  
Accordingly, the weight of the evidence is against the claim.  
As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  Entitlement to service connection for right shoulder 
arthritis, to include as secondary to the service-connected 
right scapula fracture.

The evidence shows that the veteran fractured his right 
scapula in the 1948 automobile accident.  He currently 
asserts that he has a right shoulder arthritis as a result of 
that fracture.

At the December 2001 VA examination of his right shoulder, 
the veteran complained of pain, stiffness, heat, 
fatigability, and lack of endurance.  He stated that he could 
not raise his arms over his head to work.  He reported an 
injury that took place in 1975 that resulted in surgical 
repair of the right shoulder.

The impression from the radiologic report was calcific 
tendonitis and moderate degenerative osteoarthritis.  The 
examiner's diagnosis was status post traumatic arthritis to 
the right shoulder unrelated to service connected motor 
vehicle.  The examiner stated that the veteran's complaints 
involve the shoulder as opposed to the scapular area, and 
that the veteran also sustained a non-service-connected 
injury with resultant surgery which is most likely the cause 
of current shoulder pain.

At his March 2004 examination, the veteran reported that when 
he got out of the Army, he had difficulty in raising his arm 
up to his head.  Since the injury of the shoulder in the 
1970s that resulted in surgery and his retirement, he had 
been unable to get his arm up over his head.  X-rays of the 
shoulder revealed significant loss of space between the 
humerus and cromion with multiple osteophytes on the 
acromioclavicular joint and also on the lateral edge of the 
acromion and quite a bit of sclerosis of the greater 
tuberosity.  There was what looked like an old healed 
fracture of the tuberosity.  There were also some 
degenerative changes with narrowing of the glenohumeral 
joint.  The examiner diagnosed degenerative arthritis of the 
right shoulder.  

The examiner opined that the veteran's shoulder disability 
was due to his work related injury in the 1970s.  Based on 
the fact that the veteran said he could get his arm pretty 
much over his head when he got out of the Army, the examiner 
believed that the current limited motion was a result of the 
work injury in the 1970s.

Although the veteran has expressed the opinion that his right 
shoulder arthritis is a result of his service-connected right 
shoulder disability, as a lay person, he is not competent to 
offer an opinion as to medical causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).

Service connection is presumed for arthritis manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  In this case there 
is no evidence of arthritis until decades after service.  
Therefore, service connection is not warranted on a 
presumptive basis.

The medical findings are against a link between the current 
right shoulder arthritis and the in-service injury, or 
service-connected right scapula fracture.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for residuals of head trauma is denied.

Service connection for residuals of a low back injury is 
denied.

Service connection for right shoulder arthritis is denied.


REMAND

In the January 2004 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination to determine 
the current severity of the service-connected fracture of the 
right scapula.  The examiner was to report whether there was 
dislocation of the scapula, nonunion of the scapula with 
loose motion, non union without loose motion, or malunion of 
the scapula.  This was not completed at the March 2004 
examination.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id. 

Accordingly, this appeal is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
fracture of the right scapula.  The 
examiner should report whether there is 
dislocation of the scapula, nonunion of 
the scapula with loose motion, nonunion 
without loose motion, or malunion of the 
scapula.

2.  The AMC or RO should then re-
adjudicate the veteran's claim, and if it 
remains denied, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



